Citation Nr: 0123197	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the rating decision of March 24, 1983 denying 
service connection for an acquired psychiatric disorder, was 
clearly and unmistakably erroneous.

2.  Whether the initial rating of 50 percent, assigned to the 
veteran's service-connected post-traumatic stress disorder, 
is appropriate.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from June 1966 o August 
1966.

This appeal arises from a March 1997, Department of Veterans 
Affairs Regional Office (VARO), Detroit, Michigan rating 
decision, which, in pertinent part, denied the appellant's 
claim of clear and unmistakable error in a March 1983 rating 
decision denying service connection for an acquired 
psychiatric disorder, and from a December 1997 rating 
decision, which, in pertinent part, granted the appellant's 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD) and assigned a 50 percent 
disability evaluation.

The Board subsequently denied the above issues on appeal in a 
July 1999 decision.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), and the 
Board's decision as to those two issues was vacated pursuant 
to a March 2000 Order, following a Joint Motion for Remand of 
Two Issues, for Dismissal of the Remaining Issue, and to Stay 
Further Proceedings.  The parties requested that the Court 
vacate the Board's July 1999 decision regarding the above two 
issues and remand the matter so that the Board could provide 
adequate reasons and bases for its decision.  The Court 
granted the joint motion, and remanded the case to the Board.

The Board again denied the clear and unmistakable error (CUE) 
issue on appeal in a September 2000 decision.  The Board 
remanded the increased initial rating issue.  The appellant 
again appealed the Board's denial to the Court, and the 
Board's decision as to the CUE issue was vacated, pursuant to 
an April 2001 Order, following a Joint Motion for Remand and 
to Stay Further Proceedings.  The parties requested that the 
Court vacate the Board's September 2000 decision and remand 
the matter so that the Board could evaluate the appellant's 
claim in light of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
The appellant's representative, in May and August 2001 
correspondence, also requested that the Board remand the case 
so that VARO could likewise review the claim in light of the 
VCAA.

That portion of the September 2000 Board action which 
remanded the issue of entitlement to an increased initial 
rating for PTSD was not vacated by the Court's April 2001 
Order, and is incorporated herein by reference.

The VCAA redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  

The Board agrees that a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because VARO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The VARO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The VARO must ensure that all 
development and due process action 
requested in the September 2000 Board 
remand action, incorporated herein by 
reference, is fully complied with and 
satisfied.

3.  Thereafter, VARO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




